DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2021/0404309 A1 (Yeung et al.).
As concerns claim 1, Yeung et al. discloses a hydraulic fracturing system, comprising: a fracturing equipment comprising a turbine engine 206 fueled by natural gas or diesel as a power source (0039), an exhaust system 210, and a plunger pump 104; a high-low pressure manifold (108, shown in figure 1); a blending equipment 116 adapted to blend a fracturing base fluid; and a sand-mixing equipment 124 adapted to provide the fracturing base fluid and a fracturing proppant to the high-low pressure manifold; wherein: a first end of the high-low pressure manifold is connected to the fracturing the piping is shown in figure 1 but not separately referenced); a second end of the high-low pressure manifold is connected to a wellhead 106; an exhaust end of the turbine engine 206 is connected to the exhaust system 210 whereas an output driving end of the turbine engine is connected to the plunger pump 104 via a connection device; the connection device comprises at least a reduction gearbox 212; and an input speed of the reduction gearbox matches an output driving speed of the turbine engine, and an input torque of the reduction gearbox matches an output driving torque of the turbine engine (the function of a reduction gearbox is to step down the speed of the engine output shaft to a speed of rotation for the gearbox output shaft that is suitable for the fracturing pump).
	As concerns claim 2, Yeung et al. discloses the hydraulic fracturing system of claim 1, wherein the reduction gearbox is integrated with the plunger pump (as the term “integrated” is capable of multiple interpretations, in this instance, as the reduction gearbox is connected to a drive shaft 214 which is connected to the pump, this will be reasonably interpreted as “integrated” with the pump).
	As concerns claim 3, Yeung et al. discloses the hydraulic fracturing system of claim 1, wherein the output driving end of the turbine engine directly connects to the reduction gearbox (as illustrated, figure 2).
	As concerns claim 4, Yeung et al. discloses the hydraulic fracturing system of claim 1, wherein the turbine engine is capable of both being 100% fueled by natural gas or 100% fueled by diesel (0039).
	As concerns claim 5, Yeung et al. discloses the hydraulic fracturing system of claim 1, wherein the turbine engine is adapted to be fueled by natural gas delivered to the turbine engine by any one of: a compressed natural gas (CNG) tanker through CNG pressure regulating equipment; a liquid natural gas (LNG) tanker through LNG gasification conveying equipment; a wellhead gas treatment equipment connected to a gas port of the wellhead; or a gas pipeline connected to pipeline gas treatment equipment (see, 0039, “For example, the fuel may include compressed natural gas (CNG), natural gas, field gas, pipeline gas, methane, propane, butane, and/or liquid fuels, such as, for example, diesel fuel (e.g., #2 Diesel), bio-diesel fuel, bio-fuel, alcohol, gasoline, gasohol, aviation fuel, etc. Gaseous fuels may be supplied by CNG bulk vessels, a gas compressor, a liquid natural gas vaporizer, line gas, and/or well-gas produced natural gas. Other types and sources of fuel are contemplated”).
	As concerns claim 6, Yeung et al. discloses the hydraulic fracturing system of claim 1, further comprising an instrument 130 for monitoring the hydraulic fracturing system.
	As concerns claim 7, Yeung et al. discloses the hydraulic fracturing system of claim 1, wherein the fracturing equipment is vehicle-mounted, semi-trailer mounted, or skid mounted (see, figure 2 and 0036).
	As concerns claim 10, Yeung et al. discloses the hydraulic fracturing system of claim 1, wherein the plunger pump, the turbine engine, and the exhaust system are disposed in a straight line along a transmission direction of mechanical driving power (figure 2).
	As concerns claim 11, Yeung et al. discloses the hydraulic fracturing system of claim 3, wherein the exhaust system, the turbine engine, the reduction gearbox, the transmission mechanism, and the plunger pump are disposed in a straight line along a transmission direction of mechanical driving power (Id.).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. in view of US 2020/0325761 A1 (Williams).
the piping is illustrated in figure 1 but not separately referenced); a second end of the high-low pressure manifold is connected to a wellhead 106; the plunger pump assembly comprises a plunger pump 104 and a first reduction gearbox 212 integrated with the plunger pump; and an exhaust end of the turbine engine is connected to the exhaust system 210 whereas an output driving end of the turbine engine is connected to the plunger pump assembly via a transmission shaft 214. Yeung et al. lacks to expressly disclose a connection device comprising a second reduction gearbox; nevertheless, Williams discloses a pumping system for a wellsite wherein the drive assembly 202 includes a prime mover and a prime mover gearbox (0022) and a second multi-speed gearbox 300 connected to the pump 302, and additionally teaches that this allows the system to vary the rotational speed and torque transferred to the pump 302 when utilizing a single speed prime mover gearbox. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the second gearbox into the system to obtain the predictable result of minimizing the cost of the pumping system while maintaining adjustability in the pumping system.
As concerns claim 13, Yeung et al. discloses the hydraulic fracturing system of claim 12, wherein the turbine engine is capable of both being 100% fueled by natural gas or 100% fueled by diesel (0039).
	As concerns claim 14, Yeung et al. discloses the hydraulic fracturing system of claim 12, wherein the turbine engine is adapted to be fueled by natural gas delivered to the turbine engine by any one of: a compressed CNG tanker through CNG pressure regulating equipment; an LNG) tanker through LNG see, 0039, “For example, the fuel may include compressed natural gas (CNG), natural gas, field gas, pipeline gas, methane, propane, butane, and/or liquid fuels, such as, for example, diesel fuel (e.g., #2 Diesel), bio-diesel fuel, bio-fuel, alcohol, gasoline, gasohol, aviation fuel, etc. Gaseous fuels may be supplied by CNG bulk vessels, a gas compressor, a liquid natural gas vaporizer, line gas, and/or well-gas produced natural gas. Other types and sources of fuel are contemplated”).
	As concerns claim 15, Yeung et al. discloses the hydraulic fracturing system of claim 12, further comprising an instrument 130 for monitoring the hydraulic fracturing system.
	As concerns claim 16, Yeung et al. discloses the hydraulic fracturing system of claim 12, wherein the fracturing equipment is vehicle-mounted, semi-trailer mounted, or skid mounted (figure 2 and 0036).
	As concerns claim 19, Williams discloses the hydraulic fracturing system of claim 12, wherein the exhaust system, the turbine engine, the second reduction gearbox, the transmission shaft, and the plunger pump assembly are disposed in a straight line along a transmission direction of mechanical driving power (see figure 2).
	As concerns claim 20, Williams discloses the hydraulic fracturing system of claim 12, an input speed of the second reduction gearbox matches an output driving speed of the turbine engine, and an input torque of the second reduction gearbox matches an output driving torque of the turbine engine (0026).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. in view of US 10,961,993 (Ji et al.) and claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al., as modified by Williams, and further in view of Ji et al.
see at least 3:45+, the examiner notes that a pump rated for 5000 HP or above includes a power rating of at least 2250 HP). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the configured pump into the system to provide the basic conditions for the continuous high-power turbine fracturing equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0340344 A1 (Reckels et al.) discloses a mobile fracking pump trailer including a gas turbine engine and first 118, second 138 and third 140 reduction gearing to reduce the desired pump input speed transmitted to the fracking pump 104. International Publication Number WO 2021/030048 A1 (Bayyouk et al.) discloses a mobile fracturing system that hydraulic pumps mounted on a gearbox to provide fluid power to hydraulic motors to drive a fracturing pump. US 11,111,768 B1 (Yeung et al.) discloses a mobile fracturing system that includes a gas turbine engine, a drive shaft, a reduction gearbox and a transportation platform. US 2021/0372256 A1 (Yeung et al.) discloses a fracturing system and method for providing multiple fuel sources for a bi-fuel turbine engine that has a controller that determines the amounts of primary and secondary fuel to supply the turbine engine to meet the total power load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679